UNITED STATES DISTRICT COURT
                                                                                    FILED
                               FOR THE DISTRICT OF COLUMBIA                         SEP 22 2010
                                                                             Clerk, U.S. District & Bankruptcy
                                                                            Courts for the District of ColumbIa
Judy Harrison,                               )
                                             )
                 Plaintiff,                  )
                                             )
       v.                                    )
                                             )
                                                     Civil Action No.          10 1605
Central Intelligence Agency et al.,          )
                                             )
                 Defendants.                 )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.c. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

28 U.S.c. § 1915(e)(2)(B)(i).

       Plaintiff is a resident of Rockford, Illinois. She accuses the Central Intelligence Agency

and the Federal Bureau of Investigation of "abuse and harassment as defined" by Illinois law and

the "Civil Right Act 1964." CompI. at 1. Plaintiff claims that the defendants committed sundry

misdeeds against her and her children from 1994 to the present, amounting to "physical and

physiological harassment/abuse." Id. at 2. She alleges, among other misconduct, that "[t]he

agencies have created permanent memory loss ... and refuse to speak to [her] out of court in a

reasonable manner" and that "her living space is used by Agents." Id. She also accuses

defendants of "Cyberstalking." Id. at 5 (page number supplied). Plaintiff seeks a broad

restraining order and $2 million in monetary damages. See id. at 1-2.
       A complaint may be dismissed under 28 U.S.C. § 1915(e)(2) as frivolous when "there is

indisputably absent any factual and legal basis for the asserted wrong," Brandon v. District of

Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984), or when it describes fantastic or

delusional scenarios or contains "fanciful factual allegation[s]." Neitzke v. Williams, 490 U.S.

319,325 (1989); accord Best v. Kelly, 39 F.3d 328,330-31 (D.C. Cir. 1994). This complaint

qualifies for such treatment. A separate Order of dismissal accompanies this Memorandum

Opinion.




                                                                       tti4-
                                                                     istrict Judge

Date: September   12,2010




                                                 2